Citation Nr: 0735547	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  06-20 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES


1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for carpal tunnel 
syndrome and familial tremors of the right hand.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and A.M.



ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel


INTRODUCTION


The veteran served on active duty from January 1951 to 
January 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Philadelphia, Pennsylvania.  The RO, in pertinent part, 
denied the benefits sought on appeal.

The veteran presented testimony before the Board in July 
2007.  The transcript has been obtained and associated with 
the claims folder. 


FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claims for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in these matters has been received.

2.  Tinnitus is not shown by competent medical evidence to be 
related to service.

3.  Carpal tunnel syndrome and familial tremors of the right 
hand is not shown by competent medical evidence to be related 
to service.




CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in or aggravated by active 
military service.  38 U.S.C.A.  §§ 1101, 1110, 1112, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2007).

2.  Carpal tunnel syndrome and familial tremors of the right 
hand was not incurred in or aggravated by active military 
service.  38 U.S.C.A.  §§ 1101, 1110, 1112, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

In this case, in January 2005 letters, issued prior to the 
decision on appeal, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate the claims, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
veteran to advise VA of or submit any further evidence that 
pertained to the claims.  The veteran was notified of the 
evidence necessary to establish a disability rating and 
effective date in May 2006.  The case was last readjudicated 
in a May 2007 supplemental statement of the case (SSOC).  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes some of 
the veteran's service medical records, post-service private 
and VA treatment records, lay statements, and the transcript 
from the March 2007 Decision Review Officer (DRO) and July 
2007 Board hearings.  

The Board notes the majority of the veteran's service 
department medical records were severely damaged or destroyed 
by fire, presumably in the fire that occurred in July 1973 at 
the National Personnel Records Center (NPRC) in St. Louis, 
Missouri. Any further attempts to obtain these records would 
be futile.  38 C.F.R. § 3.159(c)(2).

Additional evidence was received, to include private medical 
records from Dr. LM and an article regarding hearing, after 
the May 2007 SSOC was issued.  The veteran waived initial RO 
consideration of the newly submitted evidence.  As such, 
remand for preparation of an SSOC is not necessary.  
38 C.F.R. § 20.1304(c).

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate these claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the veteran.  
As such, there is no indication that there is any prejudice 
to the veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  

Moreover, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claims, any question 
as to an appropriate evaluation or effective date to be 
assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have affected 
the essential fairness of the adjudication or to cause injury 
to the claimant.  See Sanders, supra.  Thus, any such error 
is harmless and does not prohibit consideration of this 
matter on the merits.  See Conway, supra; Dingess, supra; see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Criteria 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).



Analysis

At the outset, the Board notes the majority of the veteran's 
service medical records, were damaged by fire at the NPRC in 
St. Louis, Missouri.  The United States Court of Appeals for 
Veteran's Claims (Court) has indicated that in such cases, 
the Board has a heightened obligation to explain its findings 
and conclusions, and to consider carefully the requirement 
that the benefit of the doubt be resolved in favor of the 
veteran. O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991). 
The Board will comply with this heightened obligation in 
addressing the veteran's claims.

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: his multiple contentions, to 
include those raised at the March 2007 DRO and July 2007 
Board hearings; some service medical records; post-service VA 
and private treatment records; and lay statements.  Although 
the Board has an obligation to provide adequate reasons and 
bases supporting this decision, there is no requirement that 
the evidence submitted by the appellant or obtained on his 
behalf be discussed in detail.  Rather, the Board's analysis 
below will focus specifically on what evidence is needed to 
substantiate each claim and what the evidence in the claims 
file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Tinnitus

The veteran contends that he is entitled to service 
connection for tinnitus.  Specifically, he asserts that the 
claimed disorder is the result of exposure to jet engine 
noise in service.  Having carefully considered the claim in 
light of the evidence of record and applicable law, the Board 
finds that service connection for tinnitus is not warranted.  

The veteran's separation examination has been associated with 
the claims file; however, it is devoid of complaints, 
treatment, or diagnosis of tinnitus.  VA medical records from 
June 2003 to November 2004 are similarly negative.  

Post-service, the first evidence of tinnitus is dated in 
2005, some 50 years after the veteran's discharge from active 
service.  Private medical records of Dr. LPD show the veteran 
was diagnosed with tinnitus in April 2005. 

The Board finds no competent evidence to substantiate the 
critical second and third components of the Hickson inquiry, 
as enumerated hereinabove.  There was at least a 50-year 
evidentiary gap in this case between the veteran's discharge 
from service and the initial diagnosis of tinnitus in 2005.    

The Board notes that the absence of evidence constitutes 
negative evidence against the claim because it tends to 
disprove the claim that tinnitus had its onset during the 
veteran's active military service.  See Forshey v. West, 12 
Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 
284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the 
definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact).  

While the veteran asserts that tinnitus has been present 
since his separation from active service and is related 
thereto, his own statements as to the etiology of a disease 
cannot constitute competent medical evidence.  Espiritu v. 
Derwinski, 
2 Vet. App. 492, 494-5 (1992) (holding that matters involving 
special experience or special knowledge require the opinion 
of witnesses skilled in that particular science, art, or 
trade).  

In so concluding, the Board notes that VA regulations provide 
that VA will assist the veteran by providing a medical 
examination or obtaining a medical opinion based upon review 
of the evidence of record if VA determines that it is 
necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i).  
The regulations further provide, in pertinent part, that a 
medical examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but:

(A) Contains competent lay or medical evidence of a current 
diagnosed disability or persistent or recurrent symptoms of 
disability; (B) Establishes that the veteran suffered an 
event, injury, or disease in service; and (C) Indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service.  38 C.F.R. 
§ 3.159(c)(4)(i).  

Because the requirements in subsections (B) and (C) are not 
met with regard to the claim for service connection for 
tinnitus, it is not necessary to obtain a medical examination 
or medical opinion in order to decide the claim in this case.  
38 C.F.R. § 3.159(c)(4)(i); Duenas v. Principi, 18 Vet. App. 
512, 517 (2004), citing Paralyzed Veterans of Am. V. Sec'y of 
Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) 
(noting that a medical examination conducted in connection 
with claim development could not aid in substantiating a 
claim when the record does not already contain evidence of an 
in service event, injury, or disease).  

As the preponderance of the evidence is against the claim, 
service connection for tinnitus is denied.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

Right Hand Carpal Tunnel Syndrome and Familial Tremors

The veteran contends that he is entitled to service 
connection for carpal tunnel syndrome and familial tremors of 
the right hand.  Specifically, he asserts that the claimed 
disorders are the result of falling on his right hand after 
having been at parade rest for an hour in extreme heat.  
Having carefully considered the claim in light of the 
evidence of record and applicable law, the Board finds that 
service connection for carpal tunnel syndrome and familial 
tremors of the right hand is not warranted.  

The veteran's separation examination has been associated with 
the claims file; however, it is devoid of complaints, 
treatment, or diagnosis of carpal tunnel syndrome and 
familial tremors of the right hand, nor are there any records 
that indicated any injury to the right hand.  

Post-service, the first evidence of complaints of occasional 
numbness of the right hand with tremor is contained in VA 
outpatient treatment records dated in August 2004.  Private 
medical records of Dr. VDD show the veteran was first 
diagnosed with carpal tunnel syndrome and familial tremors of 
the right hand in March 2005. 

The Board finds no competent evidence to substantiate the 
critical second and third components of the Hickson inquiry, 
as enumerated hereinabove.  There was at least a 50-year 
evidentiary gap in this case between the veteran's discharge 
from service and the initial diagnosis of carpal tunnel 
syndrome and familial tremors of the right hand in 2005, 
which tends to disprove the claim that the disorders had 
their onset during the veteran's active military service.  
See Forshey, 12 Vet. App. at 74.  

The Board notes the veteran maintains he developed carpal 
tunnel syndrome and familial tremors of the right hand while 
in service.  In support of his claim, he submitted lay 
statements from his former unit members which indicate the 
veteran became ill with a nervous condition that affected his 
right hand.  While the veteran can render an opinion as to 
having pain, or any other common symptoms of right hand 
difficulties, as lay persons without the appropriate medical 
training and expertise, neither the veteran nor his former 
unit members are competent to provide a probative opinion on 
complex medical matters such as the carpal tunnel syndrome 
and familial tremors of the right hand, to include the 
diagnosis of a specific disability or the origins of a 
specific disability.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992); see also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  

In so concluding, the Board finds that it is not necessary to 
obtain a medical examination or medical opinion in order to 
decide the claim in this case.  There is no indication that 
the claimed disability or symptoms may be associated with the 
veteran's active duty service.  38 C.F.R. § 3.159(c)(4)(i); 
Duenas, 18 Vet. App. at 517.

As the preponderance of the evidence is against the claim, 
service connection for 


carpal tunnel syndrome and familial tremors of the right hand 
is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 
Vet. App at 54.

ORDER

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for carpal tunnel syndrome 
and familial tremors of the right hand is denied.


____________________________________________
K. L. WALLIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


